DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 12-25 are pending.
Information Disclosure Statement (IDS)
3.	The information disclosure statement (IDS) submitted on January 12, 2021, November 9, 2020, June 24, 2020 and February 21, 2020 is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 13-14, 20-21 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 13, it is not clear what is meant by “wherein PRACH resource configuration is received to the UE,” 
	Regarding claim 14, it is not clear what is meant by “wherein information on the at least one SSB is received to the UE.”
is received to the UE,”
	Regarding claim 21, it is not clear what is meant by “wherein information on the at least one SSB is received to the UE.”

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 12 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Zhou et al. (US 2019/0149305 A1).
	Regarding claims 12 and 19, Zhou et al. discloses a User Equipment and a method of receiving a Random Access Response (RAR) by a User Equipment (UE) in a wireless communication system, the method comprising:
	transmitting, to a base station (BS), a random access preamble (RAP) based on at least on valid Physical Random Access Channel, PRACH, occasion among a plurality of PRACH occasions in a PRACH slot, ([0232]: “The wireless device 1920 may send to the base station 1921 a preamble, at step 1905, e.g., after or in response to receiving one or more SS blocks or SS bursts.  The preamble may comprise a PRACH preamble, and may be referred to as RA Msg 1.  The PRACH preamble may be transmitted in step 1905 according to or based on a PRACH configuration that may be received in an SS block (e.g., one of the SS blocks from steps 1901-1904) that may be determined to be the best SS block beam.”)
	wherein at least one Synchronization Signal Block (SSB) can be mapped to the at least one valid PRACH occasion, among the plurality of PRACH occasions, and
	wherein the at least one valid PRACH occasion is a PRACH occasion located after symbols for a last SSB in the PRACH slot ([0231]: “The random access procedure may begin at step 1901 with a base station 1921 (e.g., a gNB in NR) sending a first SS block to a wireless device 1921 (e.g., a UE).  Any of the SS blocks may comprise one or more of a PSS, SSS, tertiary synchronization signal (TSS), or PBCH signal.  The first SS block in step 1901 may be associated with a first PRACH configuration.”); and 
	receiving, from the BS, a RAR in response to the RAP ([0232]: “The base station 1921 may send a random access response (RAR), which may be referred to as RA Msg2, at step 1906, e.g., after or in response to receiving the PRACH preamble.  The RAR may be associated with the PRACH configuration.”)

Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 12-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,608,735 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 12-25 of the application encompass the claimed invention in patent 10,608,735 B2.

Application claim 12:
    A method of receiving a Random Access Response (RAR) by a User Equipment (UE) in a wireless communication system, the method comprising:
    transmitting, to a base station (BS), a random access preamble (RAP) based on at least one valid Physical Random Access Channel, PRACH, occasion among a plurality of PRACH occasions in a PRACH slot, 
    wherein at least one Synchronization Signal Block (SSB) can be mapped to the at least one valid PRACH occasion, among the plurality of PRACH occasions, and
    wherein the at least one valid PRACH occasion is a PRACH occasion located after symbols for a last SSB in the PRACH slot; and
    receiving, from the BS, a RAR in response to the RAP.
    
US 10,608,735 B2-claim 11:
     A method of receiving a Physical Random Access Channel (PRACH) by a base station (BS) in a wireless communication system, the method comprising:
    Transmitting first information related to at least one Synchronization Signal Block (SSB) transmitted to a user equipment (UE) and second information related to PRACH resources;
    obtaining a PRACH slot including a plurality of PRACH resources based on the second information;
    obtaining at least one valid PRACH resource in which the at least one SSB can be mapped, among the plurality of PRACH resources based on the first and second information; and
    receiving the PRACH on a valid PRACH resource among the at least one valid PRACH resource,
 


Allowable Subject Matter
9.	Claims 15-18, 22-25 would be allowable if (I) a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) be used to overcome the nonstatutory double patenting rejection and (II) if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135.  The examiner can normally be reached on 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/Primary Examiner, Art Unit 2412